internal_revenue_service department of the treasury index number 280g washington dc number release date person to contact telephone number refer reply to cc tege eb ec br 4-plr-100248-00 date date legend company target date b date c d dollar_figuree dollar_figuref g dollar_figureh exchange i k dollar_figurel dollar_figurem dollar_figurep dollar_figurer dollar_figureq s dollar_figuret u v w date x y z a this letter is in response to the letter dated date submitted by your authorized representative requesting rulings under sec_280g of the internal_revenue_code specifically the letter requests rulings under the facts outlined below that the exchange value related to vested nonqualified options does not constitute a parachute_payment and that with regard to the unvested options the parachute_payment is determined under sec_1_280g-1 q a c of the proposed_regulations taking into account the exchange ratio the facts as submitted are set forth below on date b company and target entered into a merger agreement agreement in which company agreed to acquire target in a cash and stock transaction under agreement the acquisition would be accomplished in two steps a tender offer followed by a merger or if the tender offer was not successful a one-step merger shortly thereafter company commenced a tender offer to purchase target g shares for dollar_figuree per share representing d of the outstanding target shares on date b subject_to regulatory approvals during the tender offer period which was extended pending regulatory approval the trading price of target shares rose above the dollar_figuree per share tender offer price as a result fewer than the minium required number of shares were tendered consequently the tender offer expired and was withdrawn by company under the terms of agreement company and target took actions to effect the merger subject_to shareholder approval of both companies similar to the terms of the tender offer agreement provided for the consideration to be paid to target shareholders to be approximately two-thirds cash and one-third company stock for each target share the total amount of cash that all target shareholders could receive was fixed at dollar_figuref an amount equal to the dollar_figuree per share offer price multiplied by g shares ie d of target outstanding shares at the time of the merger negotiations the actual amount of cash consideration for each target share was equal to i the ratio of g divided by the number of target shares outstanding immediately before the merger ii multiplied by dollar_figuree accordingly the negotiated per share cash consideration as of date b was approximately dollar_figureh the amount of company shares that target shareholders could receive is based on the exchange ratio the exchange ratio is equal to the number rounded to the nearest one-millionth obtained by dividing dollar_figuree by the average price per share closing price of company’s stock on the exchange for the twenty trading-day period ending on the second trading day prior to the effective date of the merger company average price the agreement provides that the exchange ratio will not be less than i or greater than k for the calendar_year prior to the merger company’s_share price ranged from a low of dollar_figurel to a high of dollar_figurem until the merger company’s_share price never exceeded dollar_figurep shareholder approval of the merger was obtained on date c which is also the effective date of the merger and the date of the change in control for purposes of sec_280g of the code the applicable company average price was dollar_figureq accordingly the exchange ratio of i became operative under the agreement terms each target share was converted into the right to receive dollar_figurer and s shares of company stock based on the average high low trading price of company’s shares on date c the resulting per share value of the merger consideration was approximately dollar_figuret agreement also provides for the treatment of all outstanding target stock_options granted to employees or directors and any related stock appreciation rights granted under any stock_option or stock purchase plan of target and its subsidiaries under agreement each target option including if any related stock appreciation rights sars and limited stock appreciation rights lsars was to be i if elected prior to the merger canceled in exchange for a payment of the intrinsic value based on dollar_figuree or ii exchanged for an option to purchase a specified number of company shares company option on the same terms and conditions as were applicable under the target options regarding target options that were nonqualified_stock_options agreement provided that the exchange was to be made pursuant to the exchange ratio as described above any target options qualified under sec_422 through of the code were either exchanged on a value-for-value basis in accordance with the principles of sec_424 of the code or were exercised prior to the merger virtually all nonqualified target options were exchanged for nonqualified company options with respect to target’s nonqualified options the number of company shares that may be acquired through the exercise of a company option following the exchange is equal to the product of i the number of target shares issuable on exercise of the applicable target option and ii the exchange ratio the exercise price of each company option is equal to i the applicable exercise price for the target option divided by ii the exchange ratio as a result of the exchange ratio each nonqualified target option was converted into the right to receive i company shares at the original exercise price divided by i absent the restrictions placed on the exchange ratio in agreement the applicable exchange ration would have been u dollar_figuree dollar_figureq and each target nonqualified option would have been converted into the right to receive u company shares at the original exercise price divided by u the differential between the value of the target nonqualified_stock_options and the value of the company options received in the conversion is referred to as the exchange value certain target nonqualified options have lsars on a change_of control the holder of a lsar could elect to exchange the underlying option during a 90-day period for cash consideration equal to the difference between the change_of control price and the exercise price of the option for this purpose change_of control price means the higher of i the highest reported sales_price of a share of target common_stock during the 60-day period ending on the merger date in any transaction reported on exchange or ii the merger price of dollar_figuree on the merger target nonqualified options that included a lsar were exchanged for company options pursuant to the exchange ratio previously described that continued to carry the target lsars these lsars were exercisable for the remainder of the 90-day period for the same value as before the merger accordingly the change_of control price was divided by the exchange ratio i to reflect on a per- share basis the conversion of the underlying target nonqualified option to company options pursuant to the exchange ratio these lsars generally expire on voluntary or involuntary termination of employment the determination of the exchange ratio was the subject of arm’s length negotiations between company target and their respective advisors it was intended to reflect the historic price range of a share of company common_stock company represents that the exchange ratio was not intended to provide any compensatory benefit rather the exchange ratio was designed to provide a risk-free exchange of target shares for company shares based on the trading information available on date b and to treat target option holders essentially the same as company shareholders the primary reason for placing a floor and ceiling collar on the exchange ratio was to limit the dilution that the issuance of new shares would have on company’s existing shareholders and to safeguard target shareholders as well as company shareholders from significant fluctuations in share price occurring after entering into agreement recognizing that the merger was conditioned on certain regulatory approvals that could take several months and that the tender offer could close before the merger the collar was intended to induce target shareholders to agree to sell their target shares in the tender offer or to vote favorably for the merger target has a long-established practice of granting options to selected key employees to attract retain competitively compensate and motivate those individuals to promote the long-term financial interest and growth of target the nonqualified options that are the subject of this ruling were granted pursuant to the terms of target’s year v incentive plan and target’s year w incentive plan plans under plans target has granted nonqualifed options to employees who are not disqualified individuals the typical vesting period for an option grant is one year plans provide for all outstanding options to become fully vested on a defined change_of control including the merger at the time of the merger the only outstanding target options which were not vested were nonqualified options granted on date x these options became fully vested on date c when target shareholders voted to approve the merger as of date c there were y outstanding options to purchase target shares z of which were granted to disqualified individuals of the outstanding target options granted to disqualified individuals a were not vested as of date c company represents that the date x option grant was made in the normal course of business was consistent in timing amount and vesting with prior option grants sec_280g of the code provides that no deduction will be allowed for any excess_parachute_payment sec_280g defines excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change in the ownership or effective_control of the corporation or in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals of exceeds an amount equal to three times the base_amount sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment sec_1_280g-1 of the proposed income_tax regulations published in the federal_register on date fed reg big_number provides guidance concerning parachute payments q a a provides that for purposes of sec_280g all payments in whatever form are payments in the nature of compensation if they arise out of an employment relationship or are associated with the performance of services payments in the nature of compensation include but are not limited to wages and salary bonuses severance_pay fringe_benefits and pension benefits and other deferred_compensation including any amount characterized as interest thereon q a b provides that transfer of property are treated as payments in the nature of compensation_for purposes of q a11 under q a a a transfer of property is considered a payment made or to be made in the taxable_year in which the property transferred is includible in the gross_income of the disqualified_individual under sec_83 and the regulations thereunder in general such a payment is considered made or to be made when the property is transferred as defined in sec_1_83-3 to the disqualified_individual and becomes substantially_vested as defined in sec_1_83-3 in such individual regarding nonqualified_stock_options q a a provides that if an option to which sec_421 does not apply has an ascertainable fair_market_value whether or not readily ascertainable as defined in sec_1_83-7 at the time the option becomes substantially_vested as defined in sec_1_83-3 the option shall be treated as property that is transferred not later than the time at which the option becomes substantially_vested thus for purposes of this section the vesting of such option is treated as a payment in the nature of compensation under q a b any money or other_property transferred to the disqualified_individual upon the exercise or as consideration on the sale_or_other_disposition of an option described in q a13 a after the time such option vests is not treated as a payment in the nature of compensation to the disqualified_individual under q a11 q a a provides that a payment is treated as contingent on a change in ownership or control if the payment would not in fact have been made had no change in ownership or control occurred a payment generally is to be treated as one which would not in fact have been made in the absence of a change in ownership or control unless it is substantially certain at the time of the change that the payment would have been made whether or not the change occurred property that becomes substantially_vested as a result of a change in ownership or control will not be treated as a payment which was substantially certain to have been made whether or not the change occurred under q a c a payment that would in fact have been made had no change in ownership or control occurred is treated as contingent on a change in ownership or control if the change accelerates the time at which the payment is made thus for example if a change in ownership or control accelerates the time of payment of vested deferred_compensation the payment may be treated as contingent on the change q a a generally provides that the full amount of the payment is treated as contingent on a change in ownership or control however in certain circumstances described in q a24 b and c only a portion of the payment is treated as contingent on the change q a c applies in the case of a payment that is accelerated by a change in ownership and control and that was substantially certain at the time of the change to have been made without regard to the change if the disqualified_individual had continued to perform services for the corporation for a specified period of time in such a case the portion of the payment that is treated as contingent on the change in ownership or control is the lesser_of i the amount of the accelerated payment or ii the amount by which the payment exceeds the present_value of the payment that was expected to be made absent the acceleration determined without regard to the risk of forfeiture for failure to continue to perform services plus an amount as determined in q a24 c to reflect the lapse of the obligation to continue to perform services under q a c the amount reflecting the lapse of the obligation to continue to perform services depends on all the facts and circumstances in no event however will such amount be less than percent of the amount of the accelerated payment multiplied by the number of full months between the date that the individual’s right to receive the payment is not subject_to any requirement or condition which would be treated as resulting in a substantial_risk_of_forfeiture within the meaning of sec_1 c and the date that absent the acceleration the individual’s right to receive the payment would not have been subject_to any requirement or condition which would be treated as resulting in a substantial_risk_of_forfeiture in this case the payments made for vested nonqualified company options were not parachute payments because they were not payments in the nature of compensation under sec_280g of the code the payments in the nature of compensation related to the vested nonqualified company options occurred when the options vested which occurred prior to the merger and were not contingent on the change as to the unvested company options that became vested as a result of the change_of_ownership or control of company the payments in the nature of compensation related to these shares occurred when they became substantially_vested the payments were contingent on the change because the payments were accelerated but the contingent portion may be reduced because it was substantially certain at the time of the change that the options would have vested if the employees had continued to perform services for a specified period of time accordingly based on the facts as submitted we rule as follows the exchange value relating to the exchange of vested nonqualified company stock_options for vested target stock_options pursuant to the exchange ratio does not constitute a parachute_payment under sec_280g of the code and the parachute_payment with respect to company nonqualified_stock_options that become vested upon shareholder approval of the merger is determined by applying the principles of sec_1_280g-1 q a24 c of the proposed_regulations to the value which includes the exchange value of such options at the time of vesting temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent that the regulations are inconsistent with any conclusion in the ruling however when the criteria in section dollar_figure of revproc_00_4 2000_1_irb_4 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely robert misner assistant chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
